  Case 19-06921         Doc 28        Filed 01/27/20 Entered 01/27/20 15:26:18      Desc Main
                                        Document     Page 1 of 4


                      IN THE UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

IN RE:                                          )
                                                )     CASE NO. 19 B 06921
         Jayvon D Collier,                      )     HON. Jacqueline P. Cox
                                                )     CHAPTER 13
                DEBTOR.                         )

                                        NOTICE OF MOTION

TO:      Tom Vaughn, Chapter 13 Trustee, 55 E. Monroe St. STE 3850, Chicago, IL 60603, via
         electronic court notification;

         Anna Valencia, City Clerk, 121 N. LaSalle Street, Room 107, Chicago, IL 60602;

         See attached service list.

       Please take notice that on March 9, 2020, at 10:00 a.m. I shall appear before the Honorable
Judge Jacqueline P. Cox in Courtroom 680 in the Federal Dirksen Building, 219 S. Dearborn Street,
Chicago, Illinois and present the attached motion and you may appear if you so choose.


                                          PROOF OF SERVICE

       The undersigned, an attorney, certifies that he sent this notice and the attached motion on
January 27, 2020, to:

       The Chapter 13 Trustee listed above via electronic notice; and
To the attached service list via U.S. Mail with postage prepaid from the mailbox located at 20 S.
Clark Street, Chicago, IL 60603.
                                                             /s/ Steve Miljus___
                                                             Attorney for Debtor
                                                             The Semrad Law Firm, LLC
                                                             20 South Clark Street, 28th Floor
                                                             Chicago, IL 60603
                                                             (312) 913-0625
                  Case
Label Matrix for local     19-06921
                       noticing         Doc 28 U.S.Filed  01/27/20
                                                     Bankruptcy Court Entered 01/27/20 15:26:18
                                                                                          A/R CONCEPTSDesc Main
0752-1                                               Document
                                               Eastern Division       Page 2 of 4         18-3 E DUNDEE RD STE 330
Case 19-06921                                   219 S Dearborn                              BARRINGTON, IL 60010-5275
Northern District of Illinois                   7th Floor
Eastern Division                                Chicago, IL 60604-1702
Mon Jan 27 05:23:38 CST 2020
AMERICAN CREDIT ACCEPT                          CONSERVE                                    City of Chicago - Parking and red Light Tick
961 E MAIN ST                                   PO BOX 7                                    Department of Revenue - PO Box 88292
SPARTANBURG, SC 29302-2185                      FAIRPORT, NY 14450-0007                     Chicago, IL 60680



City of Chicago Department of Finance           Comcast                                     HARRIS & HARRIS LTD
c/o Arnold Scott Harris, P.C.                   11621 E. Marginal Way # 5                   222 Merchandise Mart Plaza, Suite 1900
111 W. Jackson Blvd Ste. 600                    Bankruptcy Dept                             Chicago, IL 60654-1421
Chicago, IL 60604-3517                          Seattle, WA 98168-1965


UNITED STATES DEPARTMENT OF EDUCATION           US DEPT OF ED/GLELSI                        Jacob Comrov
CLAIMS FILING UNIT                              2401 Internal Lane                          The Semrad Law Firm LLC
PO BOX 8973                                     Attn: Chhengre Lim                          20 S. Clark Street
MADISON, WI 53708-8973                          Madison, WI 53704-3121                      Chicago, IL 60603-1810


Jayvon D Collier                                Patrick S Layng                             Steve Miljus
8236 S Sacramento                               Office of the U.S. Trustee, Region 11       The Semrad Law Firm, LLC
Chicago, IL 60652-3416                          219 S Dearborn St                           20 S Clark, 28th
                                                Room 873                                    Chicago, IL 60603
                                                Chicago, IL 60604-2027

Tom Vaughn                                      End of Label Matrix
55 E. Monroe Street, Suite 3850                 Mailable recipients      15
Chicago, IL 60603-5764                          Bypassed recipients       0
                                                Total                    15
 Case 19-06921         Doc 28       Filed 01/27/20 Entered 01/27/20 15:26:18         Desc Main
                                      Document     Page 3 of 4


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                         )
                                               )       CASE NO. 19 B 06921
         Jayvon D Collier,                     )       HON. Jacqueline P. Cox
                                               )       CHAPTER 13
                DEBTOR.                        )

                                  MOTION TO MODIFY PLAN

       NOW COMES the Debtor, Jayvon D Collier, by and through Debtor’s attorneys, The
Semrad Law Firm, LLC and hereby moves this Honorable Court to modify the confirmed Chapter
13 Plan. Debtor states the following:


         1. On March 13, 2019, Debtor filed a petition for relief pursuant to Chapter 13 Title 11

            U.S.C.

         2. On May 13, 2019, this Honorable Court confirmed the Debtor’s Chapter 13 Plan of

            reorganization.

         3. The confirmed Chapter 13 Plan allows for secured creditors to be paid 100% of their

            allowed claims, and general unsecured creditors without priority to be paid 10.00% of

            their allowed claims.

         4. The confirmed Chapter 13 Plan requires the Debtor to make plan payments to the

            Chapter 13 Trustee in the amount of $150.00 monthly for 36 months.

         5. Debtor was unable to afford both regular expenses and her Plan payment. As a result,

            a default accrued.

         6. Debtor can continue making timely plan payments moving forward.

         7. Debtor respectfully requests this Honorable Court to defer the current plan default to

            the end of the plan of reorganization.

         8. Debtor is in a position to proceed with the instant case.
 Case 19-06921       Doc 28     Filed 01/27/20 Entered 01/27/20 15:26:18            Desc Main
                                  Document     Page 4 of 4


       9. Debtors has filed the instant case in good faith and intends to complete the plan of

          reorganization.

WHEREFORE, the Debtor prays this Honorable Court for the following relief:

       A. That this Honorable Court enter an Order modifying the Debtor’s Chapter 13 Plan in

          order to defer the current plan default to the end of the plan of reorganization; and

       B. For such other and further relief as the Court deems fair and proper.




                                                            /s/ Steve Miljus___
                                                            Attorney for Debtor

                                                            The Semrad Law Firm, LLC
                                                            20 South Clark Street, 28th Floor
                                                            Chicago, IL 60603
                                                            (312) 913-0625
